OMEGA HEALTHCARE INVESTORS, INC. DEFERRED STOCK PLAN TABLE OF CONTENTS OMEGA HEALTHCARE INVESTORS, INC. DEFERRED STOCK PLAN SECTION PAGE 1. ELIGIBILITY 1 2. DEFERRAL ELECTIONS 1 3. TIMING OF ELECTIONS 1 4. TERMS AND CONDITIONS OF DEFERRED STOCK GRANTS 2 5. SOURCE OF SHARES UNDER PLAN 4 6. CHANGE IN CAPITALIZATION 4 7. ADMINISTRATION 5 8. UNFUNDED PLAN 5 9. PARTICIPATION VOLUNTARY 6 10. AMENDMENT AND TERMINATION 6 11. GOVERNING LAW 6 12. DEFINITIONS 6 OMEGA HEALTHCARE INVESTORS, INC. DEFERRED STOCK PLAN 1. ELIGIBILITY Directors of the Company who are not employees of the Company are eligible to participate in the Plan.In addition, executive officers of the Company shall be eligible to participate at such date as is determined by the
